Conviction is for the unlawful manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
The motion of the State to dismiss the appeal must be sustained for the reason that the document denominated a recognizance is, in fact, a mere appearance bond complying in no respect with the terms of the statute prescribing the requisites of a recognizance or bond on appeal. See Code of Crim. Proc., Arts. 903 and 904; also Staten v. State, 93 Texas Crim Rep., 265, 246 S.W. Rep., 387 and cases therein collated.
The appeal is dismissed.
Dismissed.